Citation Nr: 0903211	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-17 600A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.  

2.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The veteran had active service from March 2003 to March 2004.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  With a letter dated in July 2004, the Atlanta 
RO in Decatur, Georgia, forwarded the veteran a copy of the 
rating decision, which denied service connection for left 
knee disability and, in addition, granted service connection 
for lumbosacral strain with a noncompensable rating from the 
day following the veteran's separation from service in 
March 2004.  The veteran filed a notice of disagreement with 
the denial of service connection for left knee disability and 
with the noncompensable rating for his lumbosacral strain.  

In April 2005, a Decision Review Officer (DRO) at the Atlanta 
RO awarded an initial 10 percent rating for lumbosacral 
strain effective from March 2004.  Thereafter, the Atlanta RO 
issued a statement of the case on the issues entitlement to 
service connection for left knee disability and entitlement 
to an initial rating in excess of 10 percent for lumbosacral 
strain, and the veteran perfected his appeal.  Subsequently, 
the veteran moved to Utah, and the RO in Salt Lake City 
certified the appeal to the Board.  

The issue of entitlement to an initial rating in excess of 
10 percent for lumbosacral strain is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence that the veteran has a current 
left knee disability.  


CONCLUSION OF LAW

Service connection for left knee disability is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303. 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.159 (2008), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  These notice 
requirements apply to all five elements of a service 
connection claim:  veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in March 2004, prior to the 
adjudication of the veteran's claim for service connection 
for his claimed left knee disability, the Atlanta RO 
explained to the veteran that to establish entitlement to 
service-connected compensation benefits, the evidence must 
show three things, (1) an injury in service, a disease that 
began in or was made worse in service, or an event in service 
causing injury or disease; or, under certain circumstances 
evidence of certain condition subject to service connection 
on a presumptive basis; (2) a current physical or mental 
disability; and (3) a relationship between his current 
disability and an injury, disease, or event in service.  The 
RO explained that medical evidence, including a VA medical 
examination would show a current disability.  The RO also 
stated that a relationship between current disability and an 
injury, disease, or event in service was usually shown by 
medical records or medical opinions; the RO also explained 
that the relationship was presumed for veterans who have 
certain chronic diseases that become manifest within a 
specific period of time after discharge from service.  In 
addition, the RO notified the veteran as to what evidence VA 
would obtain and what evidence he should provide.  

In a letter dated in March 2006, the RO provided the veteran 
information about evidence needed to evaluate disabilities 
for which service connection was granted and to determine the 
beginning date of any payment to which he might be entitled.  
The RO provided examples of evidence the veteran should 
provide or tell VA about that could affect a disability 
rating or effective date.  

In view of the foregoing, the Board finds the veteran was 
effectively informed to submit all relevant evidence in his 
possession, the evidence needed to substantiate his claim, 
the avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

As to timing of notice, the Board recognizes that the notice 
pertaining to disability ratings and effective dates was not 
provided to the veteran until after the initial adjudication 
of his left knee disability service connection claim and 
further, that this notice was not followed by readjudication 
of the claim by the RO prior to certification of the appeal 
to the Board.  Despite the timing error in the notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection for 
left knee disability, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

As to the duty to assist, VA has obtained the veteran's 
service treatment records.  In addition, VA has provided him 
with a VA medical examination and obtained a medical opinion 
pertinent to his claim.  The veteran failed to report for a 
DRO hearing, and he did not request a hearing before the 
Board.  The veteran has not submitted or identified any 
medical or other evidence pertaining to his claim.  It 
appears that all known and available records relevant to the 
issue decided here have been obtained and are associated with 
the veteran's claims file, and the veteran does not appear to 
contend otherwise.  

Based on the foregoing, the Board finds that the VA fulfilled 
its duties to notify and to assist the veteran, and thus, no 
additional assistance or notification is required.  The 
veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  

Service connection-in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service incurrence of arthritis will be 
presumed if manifest to a degree of 10 percent or more within 
one year of separation from active service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Left knee disability

The veteran is seeking service connection for left knee 
disability, which he contends had its onset in service.  

As noted earlier, in order to prevail on the merits on the 
issue of service connection, there must be medical evidence 
of current disability; medical or, in certain circumstances 
lay, evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

It is clear that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability.  See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

Chronological service treatment records do not include 
mention of any complaint or finding concerning the veteran's 
left knee.  On a Report of Medical Assessment dated in 
February 2004, the veteran said that his knee (he did not 
specify which knee) gave him moderate pain.  He said that he 
had not sought medical care for his knee while on active 
duty.  The physician's assistant who completed the form 
commented that the veteran reported his knee pain resolved. 

There are no medical records that show the existence of a 
left knee disability.  In this regard, the veteran has not 
identified any pertinent medical records.  At a VA fee-basis 
examination in December 2006, the veteran gave a history of 
having injured his left knee when he hit it against a jet 
engine.  He said the symptoms of the condition are swelling 
and pain when the knee is flexed for a long time.  He said 
the symptoms occur intermittently, as often as three to four 
times per week, with each occurrence lasting for hours.  He 
said the pain occurred when he was walking or when the knee 
was flexed.  The examining physician said the general 
appearance of the left knee was within normal limits.  Range 
of motion was from 0 degrees extension to 140 degrees 
flexion, without pain.  The physician said that left knee 
range of motion was not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination.  The 
Drawer test and McMurray's test of the left knee were within 
normal limits.  The physician noted that left knee X-ray 
findings were within normal limits.  The physician said there 
was no diagnosis for the left knee because there was no 
pathology on which to render a diagnosis.  

The only evidence that the veteran has a left knee disability 
comes from the veteran's statements.  The record does not 
show, nor does the veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  It is now well 
established that a lay person such as the veteran is not 
competent to opine on medical matters such as medical 
diagnosis or the etiology of medical disorders, and his 
opinion that he has left knee disability is therefore 
entitled to no weight of probative value.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The Board also notes that in Sanchez-Benitez v. West, the 
United States Court of Appeals for Veterans Claims (Court) 
had occasion to address what constitutes a disability.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
A symptom, such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Id.  To the extent the veteran 
reports left knee pain, there are no objective signs of any 
abnormality, and no diagnosis of underlying disability has 
been provided.  

In view of the foregoing, the Board finds there is no 
competent evidence that the veteran has the claimed left knee 
disability and in the absence of a showing of the claimed 
disability, the preponderance of the evidence is against the 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply, and 
the claim must be denied.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for left knee disability is denied.  


REMAND

The veteran is seeking an initial rating in excess of 
10 percent for his service-connected lumbosacral strain.  On 
his VA Form 9, Appeal to Board of Veterans' Appeals, received 
in June 2005, the veteran said that the pain in his back had 
become a lot worse and it had started to affect his work 
because he was unable to stand or sit up straight for long 
periods.  He said the range of motion had decreased and some 
days he had trouble getting out of bed.  

In December 2005, the RO requested that the veteran be 
scheduled for a VA examination for evaluation of his 
lumbosacral strain.  A Compensation and Pension Exam Inquiry 
form shows that the veteran failed to report for the 
exanimation and that the VA Medical Administration Service 
cancelled the request in January 2006.  The address for the 
veteran on that form is the same as the address the veteran 
reported on his VA Form 9.  The Board notes, however, that on 
the same day in December 2005 that the Salt Lake City RO 
requested the veteran be scheduled for a VA examination, the 
RO sent a letter to the veteran in which it stated that it 
had asked the Salt Lake VA medical facility to schedule him 
for an examination for his lumbosacral strain.  The RO 
informed the veteran that without the examination, it might 
have to deny the claim or he might be paid less than he 
otherwise would.  The RO also advised the veteran that if he 
was unable to report for the examination as scheduled, he 
should contact the medical facility and arrange a more 
convenient place or time.  The Board notes that this letter 
was sent to the veteran at an incorrect address and that a 
courtesy copy of the letter was sent to The American Legion.  

Review of the record shows that on a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, the veteran appointed Disabled American 
Veterans as his representative.  The form is dated in 
June 2005, and was acknowledged by VA in October 2005.  The 
veteran's current representative, Disabled American Veterans, 
argues that because of the use of an incorrect address for 
the veteran, he should be scheduled for a new VA examination.  

In most cases in which a veteran fails to report for a VA 
examination when an examination is scheduled in conjunction 
with a claim for increase, the claim is to be denied.  See 
38 C.F.R. § 3.655 (2008).  In this case, however, it is 
unclear whether the veteran received notice of the 
consequences of failing to report for a scheduled 
examination, and his appointed service organization had no 
notice of the examination such that it might have been able 
to advise him of such.  In an abundance of caution, it is the 
judgment of the Board that the veteran should be scheduled 
for another examination and notified of the consequences of 
failing to report.  

During the pendency of the appeal, the Court issued a 
decision pertaining to VA notice requirements with respect to 
increased rating claims.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The issue now before the Board involves the 
matter of an initial rating after a grant of service 
connection, and notice was arguably adequate pertaining to 
the service connection aspect of the claim.  As the claim is 
being remanded for other reasons, it is, however, an 
opportunity to provide the veteran with the kind of notice 
envisioned by the Court in Vazquez-Flores.  In this regard, 
the Court has found that, at a minimum, adequate section 
5103(a) notice requires that VA notify the claimant that to 
substantiate an increased rating claim:  (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increased in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id.  In this case, the veteran should be 
provided such notice, including the General Rating Formula 
for Diseases and Injuries of the Spine at 38 C.F.R. § 4.71a 
because it sets forth the rating criteria for Diagnostic Code 
5237 for lumbosacral strain.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice in 
accordance with the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  This should include an 
outline of the General Rating Formula 
for Diseases and Injuries of the Spine 
at 38 C.F.R. § 4.71a because it sets 
forth the rating criteria for 
Diagnostic Code 5237 for lumbosacral 
strain.  

2.  Arrange for a VA orthopedic 
examination of the veteran to determine 
the severity of his service-connected 
lumbosacral strain.  

When the veteran is notified of the 
scheduling of the examination, he 
should be provided notice of the 
regulatory provisions regarding the 
consequences of failing to report for a 
scheduled VA examination.  38 C.F.R. 
§ 3.655.  

At the examination, all indicated 
studies, including range of motion 
studies, should be performed.  If the 
lumbar spine is painful on motion, the 
examiner should state at what point in 
the range of motion pain begins and 
ends.  The examiner should address 
whether and to what extent there is 
likely to be additional range of motion 
loss due to any of the following:  (1) 
pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner is asked to describe 
whether pain limits functional ability 
during flare-ups or with activity.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion, and/or no 
limitation of function, such facts must 
be noted in the report.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  

3.  Then, after completion of any other 
development indicated by the state of 
the record, readjudicate entitlement to 
an initial rating in excess 
of 10 percent for lumbosacral strain 
with consideration of the possibility 
of staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
benefit sought on appeal remains 
denied, issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


